                                          Case 3:20-cv-00482-WHO Document 58 Filed 02/26/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         ACE AMERICAN INSURANCE
                                   7     COMPANY,                                              Case No. 20-cv-00482-WHO

                                   8                     Plaintiff,
                                                                                               ORDER OF DISMISSAL UPON
                                   9              v.                                           SETTLEMENT
                                  10     OLD REPUBLIC GENERAL INSURANCE                        Re: Dkt. No. 57
                                         CORPORATION, et al.,
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           The parties to the action, by and through their counsel, have advised the court that they have
                                  14
                                       agreed to a settlement. IT IS ORDERED that this matter is DISMISSED WITH PREJUDICE and any
                                  15
                                       hearings scheduled in this matter are VACATED. It is further ordered that if any party certifies to this
                                  16
                                       court, with proper notice to opposing counsel within ninety (90) days from the date below, that
                                  17
                                       settlement has not in fact occurred, this order shall be vacated and this cause shall be restored to the
                                  18
                                       calendar for further proceedings.
                                  19

                                  20           IT IS SO ORDERED.

                                  21
                                       Dated: February 26, 2021
                                  22
                                                                                           ______________________________________
                                  23                                                       WILLIAM H. ORRICK
                                                                                           United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
